Pee Cueiam.
There are no exceptions to the findings of fact. The *527judgment awarding custody based on the findings, particularly finding number 8, was properly entered. In re Gibbons, 245 N.C. 24, 95 S.E. 2d 85; s.c. 247 N.C. 273, 101 S.E. 2d 16.
The exception to the admission in evidence of letters from petitioner commending respondent for the manner in which he had cared for the children is without merit. They contradict the assertion now made that respondent has always neglected his children.
Affirmed.